BENTON, J.,
concurring in the judgment. .
As the majority opinion explains, a necessary, preliminary inquiry is whether distinct acts were charged and proven. Where one act constitutes one crime and another act constitutes another, no double jeopardy problem arises. In the present case, a confidential informant approached the appellant, gave him $60, and received cocaine powder in exchange. Only thereafter did the appellant “cook” some of the powder, rendering it crack cocaine, and hand the crack cocaine (back) to the informant. In my view, appellant has not shown why the state was not entitled to view the sale and the “manufacturing” as distinct acts.